Citation Nr: 9924633	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Has new and material evidence been submitted to reopen a 
claim for service connection for a right knee disability, 
and, if so, is there entitlement to service connection for a 
disability of the right knee.

Entitlement to service connection for disability of the left 
knee, an acquired psychiatric disability, a disability of the 
upper extremities, a back disability, and a disability 
manifested by fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973.  

In a rating in September 1974, the regional office denied 
service connection for a disability of the right knee.  The 
veteran did not perfect a timely appeal.  

In February 1996, the veteran sought to reopen his claim for 
service connection for a disability of the right knee, and 
submitted a claim for service connection for other 
disabilities.  In a rating in May 1996, the regional office 
denied service connection for the disabilities presently on 
appeal, and indicated that new and material evidence to 
reopen the claim for service connection for a disability of 
the right knee had not been submitted.  The veteran appealed.

The veteran also submitted a notice of disagreement with the 
regional office determination denying service connection for 
malaria and a disability of the lower extremities.  The 
regional office further denied a compensable evaluation for 
hemorrhoids.  A notice of disagreement was received from the 
veteran with these actions, and a statement of the case was 
issued relating to the issue of entitlement to service 
connection for malaria and a disability of the lower 
extremities, and for a compensable evaluation for 
hemorrhoids.  The veteran did not perfect an appeal with 
regard to these issues, and they are not now before the 
Board.  


FINDINGS OF FACT

1.  A disability of the left knee, a disability of the right 
knee, a disability of the upper extremities, a chronic 
disability of the back, a chronic psychoneurotic disorder, 
and a chronic disorder manifested by fever were not present 
in service.

2.  In a rating in September 1974, the regional office denied 
service connection for septic arthritis of the right knee on 
the basis that such disability was initially manifested after 
discharge from service.  The veteran did not perfect a timely 
appeal.

3.  Evidence received since the September 1974 rating action 
denying service connection for septic arthritis of the right 
knee is considered new and material, but it is not shown 
medically that septic arthritis of the right knee was present 
in service, or was etiologically related to any incident in 
service or any disability treated in service.

4.  An acquired psychiatric disability, a chronic disability 
manifested by fever, and a chronic back disability have not 
been demonstrated after discharge from service.

5.  A disability of the left knee and a disability of the 
upper extremities initially manifested several years after 
discharge from service are not medically shown to be related 
to any incident that occurred in service or to any disability 
treated in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for disability 
of the left knee, an acquired psychiatric disability, a 
disability of the upper extremities, a chronic back 
disability, and a chronic disability manifested by fever.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

2.  The evidence received since the September 1974 rating 
action denying service connection for disability of the right 
knee is new and material, thereby reopening the veteran's 
claim for service connection for this disability; however, 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for disability of the right 
knee.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 3.307, 3.309, 
20.200-20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal the veteran claims that the disability manifested 
by fever, his orthopedic problems, and a psychiatric 
disability had their inception in service.  The veteran 
indicated that he was in prison, and that he was attempting 
to obtain medical records showing the presence of such 
disabilities currently.

I.  Background

The service medical records show that the veteran complained 
of a urethral drip of four weeks' duration in late April 
1973.  Laboratory studies resulted in the diagnostic 
impression of nonspecific urethritis, and Tetracycline was 
prescribed.  In May 1973, the veteran complained about sharp 
pain over the left side of his body.  He indicated that he 
had had these pains for about one year, since he was in high 
school.  Physical examination was essentially normal aside 
from slight tenderness in the left upper quadrant.  It was 
noted that he had a history of urethral discharge in the 
previous month, which remitted under Tetracycline.

In late May 1997, the veteran complained of a burning 
sensation during urination.  The veteran indicated that the 
urethral drip was gone, but that the burning sensation, which 
he had felt since the previous month, persisted.  It was 
further noted that he had not been compliant in taking the 
medication that had been prescribed for the urethral drip the 
previous month.  

In June 1973, the veteran complained of pain in the lumbar 
area for three days after lifting heavy weights.  Physical 
examination revealed a possible muscle strain in the lumbar 
area.  In October 1973, the veteran complained of some 
nervousness.  It was noted that his father had died three 
weeks previously, and that there were some problems at home.  
Valium was prescribed for a short period of time.  On 
examination for discharge from service in early November 
1973, clinical evaluation was essentially normal aside from 
some tenderness of the left fifth rib.  A chest X-ray and X-
ray of the ribs were negative.  The service medical records 
are otherwise negative for any complaints, findings, or 
diagnoses indicative of a disability of the knees, a 
disability manifested by fever, a disability of the upper 
extremities, a chronic psychiatric disability, or a chronic 
disability of the lumbar spine.  

In February 1974, an initial claim for service connection for 
residuals of an injury to the right knee was received from 
the veteran.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical facility for complaints of effusion of 
the right knee and a penile discharge of two weeks' duration.  
It was indicated that he had been seen at another clinic 
where a smear of the discharge revealed gonorrhea, and that 
the clinic placed him on Penicillin.  He denied any history 
of trauma to the knee.  On physical examination, the right 
knee was swollen, and the knee was aspirated multiple times.  
X-rays of the right knee were negative.  The diagnosis was 
septic arthritis of the right knee.  

VA outpatient treatment reports for 1974 showed that the 
veteran complained of pain in both knees in March 1974, with 
physical examination being negative.  The veteran complained 
of urethral discharge again in April 1974, and continued to 
complain of pain in both knees.  The diagnostic impression 
was gonorrheal urethritis.  He continued to have similar 
complaints in May and June 1974.  Physical examination of the 
extremities showed full range of motion without tenderness or 
swelling of the joints, except the knees which showed minimal 
fluid bilaterally.  There was minimal yellowish penile 
discharge.  The diagnostic impression included viral upper 
respiratory infection, gonorrheal urethritis, and disease of 
unknown etiology manifested by joint effusion, rule out 
gonococcal arthritis, rule out Reiter's disease (non 
conjunctivitis), rule out viral arthritis.

In a rating in September 1974, the regional office denied 
service connection for septic arthritis of the right knee.  
The veteran did not perfect an appeal.  

In March 1976, the veteran submitted a claim for service 
connection for gonorrheal urethritis.

The veteran was hospitalized for a few days in March 1976 for 
evaluation of fluid accumulation on the left knee and a 
purulent discharge from the penis, of one month's duration.  
It was noted that the veteran had a similar hospitalization 
in 1974 for a penile discharge that had been diagnosed as 
gonorrhea.  Physical and laboratory studies resulted in the 
diagnosis of gonorrheal urethritis.  

In a rating in May 1976, the regional office denied service 
connection for gonorrheal urethritis.  The regional office 
continued the denial of service connection for the septic 
arthritis of the right knee.  The veteran did not appeal.

VA outpatient treatment reports between 1978 and 1980 showed 
complaints of pain in the knees, pain in the right shoulder, 
and pain in the upper back.  The veteran was also treated for 
conjunctivitis in 1980.  

In August 1989, the veteran was hospitalized for a few days 
at a VA medical facility with a history of urethral discharge 
of two weeks' duration.  He also complained of joint pain in 
the upper extremities and knees.  It was noted that the 
veteran had a history of similar complaints dating to the  
1970's.  The veteran indicated that he did not have joint 
pain when he was without urinary symptoms.  Physical and 
clinical examination resulted in the diagnosis of Reiter's 
syndrome.  

In February 1996, the veteran submitted a claim for service 
connection for the claimed disabilities and for disability of 
the right knee.  

The veteran was scheduled for VA examinations on different 
occasions, but failed to appear.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  A determination of service connection 
requires a finding of the existence of a current disability, 
and a determination of a relationship between that disability 
and an injury or disease incurred in service or aggravated 
therein.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence for a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than mere allegations; the claim must be accompanied 
by supporting evidence that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  If a claim is not well grounded, the 
appeal must fail with respect to it, and there is no duty to 
assist the claimant further in the development of facts 
pertinent to the claim.  Struck v. Brown, 9 Vet. App. 145, 
156 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any urinary findings, in service will permit 
service connection of arthritis, or other disease entities 
first shown as a clear-cut clinical entity at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service or in the presumptive 
period is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.307(b).  

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, this disability shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 C.F.R. §§ 3.307, 3.309.

The veteran complained of nervousness on one occasion in late 
October 1973.  It was noted that his father had died three 
weeks previously and that there were problems at home.  
Valium was prescribed for a short period of time.  On 
examination for discharge from service, clinical evaluation 
showed no psychiatric disability.  The medical records after 
discharge from service fail to show any complaints, findings, 
or diagnoses indicative of an acquired psychiatric disorder.  
The one complaint noted in service in October 1973 is 
described as an acute and transitory reaction to a 
situational type of stress.  Simply put, there is no showing 
of chronicity in service, or any finding of a chronic 
psychiatric disease entity after discharge from service.  

While the veteran has indicated that prison records may show 
findings of an acquired psychiatric disability, it is the 
responsibility of the veteran to initially show the presence 
of a current disability entity.  The current record does not 
show the presence of an acquired psychiatric disability after 
service.  Without the showing of current disability, the 
claim for service connection for a psychiatric disability is 
not considered well grounded.  Caluza v. Brown, Supra.  

In the same way, the veteran was treated on one occasion for 
complaints of back pain after lifting a heavy object, and the 
diagnosis was possible muscle strain.  The service medical 
records, including the examination at discharge from service, 
are thereafter negative for any complaints, findings, or 
diagnoses indicative of a chronic disability of the low back.  
The muscle strain in service was acute and transitory in 
nature, and did not indicate the presence of a chronic 
disability of the low back.

The veteran had complaints involving multiple joints several 
years after discharge from service, including complaints 
involving the upper back.  However, the medical records 
presently available fail to show the presence of a chronic 
low back disability, and especially, the presence of a 
chronic low back disability that is etiologically related to 
the veteran's service or to any disability treated in 
service.  Without competent medical evidence of a current 
disability, and of a nexus between such disability and a 
disease treated in service, the claim for service connection 
for a back disability is not well grounded.  Caluza v. Brown, 
Supra.  

In a rating action in September 1974, the regional office 
denied service connection for septic arthritis of the right 
knee.  The evidence then of record indicated that the veteran 
developed gonorrhea shortly after discharge from service, and 
then began complaining of pain and swelling in the right 
knee.  The septic arthritis diagnosed shortly after discharge 
from service is clearly a condition due to an infection that 
occurred as the result of an illness initially manifested 
after service.  Since there is an intercurrent cause shown, 
the presumption under 38 C.F.R. §§ 3.307 and 3.309 is 
rebutted, and is not applicable.  The regional office denied 
the claim for service connection for septic arthritis of the 
right knee, and the veteran did not appeal.  This 
determination became final.  The veteran has not raised the 
issue of whether there was clear and unmistakable error in 
that rating determination.

It is noted that VA outpatient treatment reports prior to the 
September 1974 rating action and after the February and March 
VA hospitalization showed continued complaints of urethral 
discharge and complaints of pain in both knees.  The 
diagnoses included gonorrheal urethritis, rule out gonorrheal 
arthritis, rule out  Reiter's syndrome.  In the 1970's and 
1980's, the veteran continued to have problems with 
urethritis and pain in multiple joints.  Finally, in 1989, 
Reiter's syndrome was diagnosed.  The VA outpatient treatment 
reports in the 1970's and 1980's, as well as the report of 
the VA hospitalization in August 1989 is considered new and 
material evidence to reopen the veteran's claim for service 
connection for disability of the right knee, in view of the 
veteran's continuing symptoms and diagnosis of Reiter's 
syndrome.

Therefore, the Board has reviewed the veteran's claim for 
service connection for disability of the right knee on a de 
novo basis.  However, if new and material evidence has been 
presented to reopen a claim, it is incumbent upon the Board 
to determine whether the claim is well grounded.  See Winters 
v. West, 12 Vet. App. 203 (1999).  

In this regard, the urethritis in service was acute and 
transitory in nature, evidently treated and cured with 
medication, as it was not shown after May 1973 or on 
discharge from service.  There is no medical opinion or 
medical evidence connecting the veteran's complaints of 
disability of the right knee, gonorrhea, gonorrheal 
urethritis, or Reiter's syndrome, initially diagnosed and 
found after service, with the veteran's service or any 
disability treated in service.  Specifically, it is not shown 
that gonorrhea, gonorrheal urethritis, or Reiter's syndrome 
found after service has been medically connected with the 
urethritis treated for a brief period of time in April and 
May 1973.  In any event, as just indicated, there is no 
medical opinion relating the disability of the right knee 
with the veteran's service or any disability treated in 
service.  Consequently, the claim for service connection for 
disability of the right knee is not well grounded.  Caluza v. 
Brown, Supra.  

In the same way, the service medical records are negative for 
any complaints, findings, or diagnoses of disability of the 
left knee, a disability of the upper extremities, or a 
chronic disability manifested by fever.  A chronic disability 
manifested by fever has not been demonstrated after discharge 
from service.  Disabilities of the left knee and of the upper 
extremities were initially manifested after discharge from 
service.  There is no medical opinion or medical evidence 
showing a nexus between such disabilities and the veteran's 
service or any disability treated in service.  Consequently, 
the claims for service connection for these disabilities are 
not well grounded.  Caluza v. Brown, Supra.  


ORDER

The veteran did no submit well-grounded claims for service 
connection for an acquired psychiatric disorder, a disability 
of the right knee, a disability of the left knee, a 
disability of the upper extremities, a chronic back 
disability, or a chronic disability manifested by fever.  The 
benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

